Citation Nr: 1135773	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-36 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for right ear hearing loss, and if so, whether service connection may be granted.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

As the Veteran is currently seeking service connection for bilateral hearing loss, and he was previously denied service connection for a right ear hearing loss in July 1990.  Accordingly, the Board has phrased the issues on appeal as a claim to reopen service connection for right ear hearing loss and an initial service connection claim for left ear hearing loss.

In May 2010, a claim of service connection for diabetes mellitus was raised.  This issue is referred to the RO for appropriate action.

After reviewing the evidence of record, the Board finds that sufficient evidence has been presented to reopen the Veteran's service connection claim for right ear hearing loss.  However, the Board finds that further evidentiary development is warranted with regard to the Veteran's reopened right ear hearing loss service connection claim, as well as his left ear hearing loss service connection claim.  Accordingly, these issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision issued in July 1990, the RO denied service connection for right ear hearing loss.  Following receipt of notification of this determination, the Veteran did not timely perfect an appeal, and the decision became final.

2.  The evidence submitted since July 1990 is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim.

CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As to the reopening of the Veteran's service connection claim, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

Claim to Reopen

In July 1990, the RO denied service connection for right ear hearing loss, and this decision became final after the Veteran failed to perfect an appeal of the denial of this claim.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

A review of the record reveals that in conjunction with the Veteran's August 1989 service connection claim for the residuals of a left arm fracture, the Veteran was afforded VA examinations, including an audiometric examination conducted in January 1990, at which time the Veteran was diagnosed with right ear mild conductive hearing loss.  The RO construed an informal service connection claim for right ear hearing loss based on this diagnosis, and denied service connection for this disability in a rating decision issued in July 1990.  While the RO acknowledged that the Veteran's service treatment records from his period of active service had not been located, the RO nevertheless found that the evidence of record failed to suggest that the Veteran incurred right ear hearing loss during his period of active service or that any preexisting right ear hearing loss was aggravated by his active service.  

The evidence of record at the time of the RO's initial service connection denial included the Veteran's reservist medical examination and history reports, including his 1982 report of experiencing hearing loss, and his 1990 VA audiometric examination report diagnosing right ear hearing loss.  However, as the Veteran did not file a formal service connection claim for right ear hearing loss, and his VA audiometric examination did not reference any lay statements regarding his history of noise exposure, the evidence of record did not include any of the Veteran's assertions regarding the etiology of his right ear hearing loss.
The evidence added to the record since the time of this prior denial includes reservist treatment records (created after the issuance of the 1990 rating decision), which include the Veteran's reports of experiencing hearing loss and related audiometric evaluations; a 2006 private audiological evaluation, which continues to reflect the Veteran's diagnosis of right ear hearing loss; and the Veteran's assertion that his current hearing loss is attributable to his exposure to acoustic trauma during his period of active service.  The Board notes that the Veteran, as a lay person, is competent to report his exposure to acoustic trauma during service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Moreover, the Veteran's contentions regarding  the etiology of his hearing loss are new, as he did not assert this or any theory of entitlement at the time his claim was last denied.  Furthermore, the Board will assume the Veteran's lay statements to be credible for the purpose of reopening his claim.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992) (holding that evidence is presumed credible for the limited purpose of determining its materiality).   

As referenced above, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court emphasized the relatively low threshold for reopening a previously denied claim.  The Court further emphasized that the analysis of a claim to reopen should include a determination as to whether the newly submitted evidence could trigger VA's duty to obtain a VA examination.  Applying this precedent, the Board finds that the newly submitted evidence is sufficient to reopen the Veteran's claim, as the newly submitted evidence, when presumed credible, raises a reasonably probability of substantiating his claim and triggers VA's duty to provide an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that the lack of audiometric data reflecting a hearing loss at separation from service does not necessarily preclude the award of service connection for hearing loss, as the Veteran may nevertheless establish eligibility for service connection by submitting evidence that the current hearing loss is causally related to service).
Accordingly, the Veteran's service connection claim for right ear hearing loss is reopened, and to this extent, the Veteran's appeal of this issue is granted.  


ORDER

New and material evidence having been presented, the Veteran's claim of entitlement to service connection for right ear hearing loss is reopened, and to this extent the Veteran's appeal is granted. 


REMAND

The Board finds that further evidentiary development is warranted before the Veteran's reopened service connection claim for right ear hearing loss and initial service connection claim for left ear hearing loss are adjudicated.

As referenced above, the evidence of record reflects a current diagnosis of bilateral hearing loss, as reflected in a private 2006 audiological evaluation submitted by the Veteran.  Additionally, the Veteran contends that his current hearing loss is related to his exposure to acoustic trauma during his period of active service.  The Veteran has reported that his military occupational specialty during his first period of service involved small arms repair during his assignment to the Armory.  However, the Veteran's DD-214 and a service personnel record from his period of active service reflect that his military occupational specialty was a unit and organizational supply specialist assigned to the Headquarter Battery, 6th Battalion (HAWK), 44th Artillery Division.  

The Board notes that the Veteran's active duty service assignment to an artillery division indicates some potential exposure to acoustic trauma.  This evidence, coupled with his current diagnosis of bilateral hearing loss, is sufficient to trigger VA's duty to provide the Veteran with an audiological examination to explore the etiology of his hearing loss, as requested by the Veteran's representative in a May 2011 statement.  See McLendon, 20 Vet. App. 79; see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (holding that when service treatment records are unavailable, the Board has a heightened duty to explain findings and conclusions and to consider carefully the benefit of the doubt rule).

Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records pertaining to hearing loss from July 2007 to the present.

2.  The Veteran should be scheduled for an appropriate VA examination to address the etiology of the Veteran's currently diagnosed hearing loss.

The claims file and a copy of this Remand should be reviewed by the examiner.  The examiner's review should include the Veteran's post-active service reservist medical records, his VA audiological examination, his 2006 private audiological evaluation, and his current contention that his hearing loss is attributable to acoustic trauma incurred during his period of active service from October 1967 to June 1969.  

After conducting any indicated audiological testing, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed hearing loss of either ear is related to the Veteran's period of active duty, to include any exposure to acoustic trauma.

The examiner should provide a supporting rationale for any opinion expressed.  If the examiner determines that a medical opinion cannot be expressed without resorting to speculation, an explanation as to why that is so should be included.

3. Thereafter, the Veteran's claim of service connection for bilateral hearing loss should be readjudicated.  If  service connection is denied for either a right or left ear hearing loss, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


